Title: To Alexander Hamilton from William Heth, 14 January 1799
From: Heth, William
To: Hamilton, Alexander



Petersburg [Virginia] 14th. Jany 1799
Dear Sir

It is some days since I was made happy by the receipt of your kind favor of the 18th. Ulto. A man of your lively feelings, can easily guess what my sensations were, on receiving this letter, when I tell you, that I had actually concluded you had forgotten me: and not so much on account of your not acknowledging the rect of my pamphlet of June last as having two, if not three, other confidential letters,—unanswerd—(for I know well your avocations, and consequently, know how to make allowances.) One of those letters enclosed a news paper, containing a piece that I was desirous you should see, and I have been much concerned, under an apprehension, that it miscarried—for, it was sent by Water.
I thank you, my dear Sir, for the very flattering manner in which you are pleased to think of me, in case of a call to Arms! Having spent some days lately, with my old friend, brother soldier, and fellow prisoner General Pinkney, I understand from him, that you are as well acquainted as he is, with the confidential correspondence which I have had with our beloved chief, respecting the station which I should be proud to take in case of such a call. When I presumed thus to suggest my wishes, I conceived that the present commander in chief would be indulged, if he wished an higher rank than is already provided by Law, for any particular character to serve near his person. Is it proper, do you think, to encourage such an Idea? It arose, not only from the consideration, that there was little reason to expect that rank in the line (Should my services be wanting), to which, I might suppose myself entitled from former service and experience; but, from what I still consider, as a well founded opinion that one aid at least, to a Commander in chief, ought to hold an higher rank than a Colonel. A consideration of this nature, affects, as you know, our friend Carrington. (we are in habits, as you may suppose, of the closest intimacy & confidence) for it never can be expected of him to take the Station, marked out for him, & which he is so peculiarly qualified to fill, under the rank at present attach’d to it.
Should I be calld upon in the way I wish, or in any other way, there are considerations, which equally apply to Carrington and myself, and on which, he has no doubt, some time since written to the Commander in Chief. Viz.—After having experienced much labor, & anxiety of mind, for little compensation in bringing our Offices to that reputation which they now hold, ought we to be deprived of them, just as they promise something handsome during life, or good behaviour—on being calld upon to fill other public stations, which may prove to be, but of Short duration? You will greatly oblige me, by your opinion on this subject.
You heard no doubt that I was deprived in September last without a moments notice scarce, of both my Clerks, by the Yellow fever. What my labor and application has been since, you, can easily guess. But, I am now happy to find, that in two or three months more, I shall be better supported than ever. A young gentleman of about five or six and Twenty—of very liberal education & fine talents; of uncommon Steadiness & application, of the most respectable connextions, and most unblemished character; has, after spending a quarter with me, engaged for the current year. This gentleman, in case of my being calld upon, could with great propriety discharge the duties of the Office in my name; or—if it would be better that he should be actually appointed to the Office, I could rely upon his resigning in my favor, in case I should be fortunate enough to weather another conflict, in defence of my injured, & insulted Country. Your sentiments on this question, would be highly gratifying. I could make my arrangements accordingly.
Persuaded that it will give you much pleasure to find how our friend Pinkney was recd at this place, hitherto considered as highly Democratic—you have enclosed an history of our doings—which I hope you will think, at least worth the postage it will cost you.
The toasts you will say, are too long. True—but they are what I wished them to be, pointed, unequivocal, & animated and I do not think that such things can be made too public—for really, the faction appears to me, to be fast sinking—and, in my opinion, it requires only some great, energetic measure, like open war, to bring those deluded and imposed upon, of our fellow citizens, to a just sense of their weakness & folly. We now appear to have a most favorable oppy. to give a decided blow to French ambition & cruelty. War, even brings peace. I need not say more to a man of your quickness of comprehension, to convey what I mean.
You ask, “What do the faction in your State really aim at?” I answer—Nothing short of disunion, and the heads of John Adams, and Alexander Hamilton; & some few others perhaps. So—take care of yourself.
I should appear more like an Irishman than I really am, were I to offer as an apology for the verbosity of this, my having been oblig’d to write in great hurry, & under much interruption: but, in truth, if I had time to correct and copy; or if I could have taken time to have Marshal’d my Ideas, I should certainly have been much more concise. However, if you will excuse this, and will be kind enough to drop me a few lines in answer, for I shall be impatient to hear from you—I promise not to trouble you with such a long letter again, unless I shall have more important things to communicate. Adieu—and believe me to be most affectionately and
Truly yours

W Heth

